DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 10/27/2021. Claims 11-13, 15-17, 19-20 are amended. Claims 1-10, 14 are cancelled. Claims 11-13, 15-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, objection to claims 12-17, 19-20 and 112(b) rejection of claim 14.
Allowable Subject Matter
Claims 11-13, 15-20 are allowed.
As of claim 11, the closest prior art PASCA (US 2015/0102980 A1) teaches a head-up display 1 in schematic form. The head-up display has a head-up display system 10 with an image-generating display device 2 and an optical system 3. During operation of the head-up display 10, the display device 2 generates an image that is directed, via the optical system 3, onto a windowpane 100, for example a windowpane of a cockpit in the aircraft or a windshield of a passenger car or of a motorbike. The displayed image is deflected at the windowpane toward a viewer 9, with the result that the viewer sees the surroundings through the windowpane and at the same time sees the image displayed by the display device. The image to be displayed is illustrated in the figures by the character sequence "IMAGE". PASCA does not anticipate or render obvious, alone or in combination, a contrast enhancer display arranged adjacent to the transmissive display, wherein both the transmissive display and the contrast enhancer display are types of displays which require polarizers, and a polarizer arranged between the contrast enhancer display and the transmissive display.
Claims 12-13, 15, 17 are allowed as being dependent on claim 11.
As of claim 16, the closest prior art PASCA (US 2015/0102980 A1) teaches a head-up display 1 in schematic form. The head-up display has a head-up display system 10 with an image-generating display device 2 and an optical system 3. During operation of the head-up display 10, the display device 2 generates an image that is directed, via the optical system 3, onto a windowpane 100, for example a windowpane of a cockpit in the aircraft or a windshield of a passenger car or of a motorbike. The displayed image is deflected at the windowpane toward a viewer 9, with the result that the viewer sees the surroundings through the windowpane and at the same time sees the image displayed by the display device. The image to be displayed is illustrated in the figures by the character sequence "IMAGE". PASCA does not anticipate or render obvious, alone or in combination, a mirror element; a transmissive screen; a contrast enhancer display arranged adjacent to the transmissive display, wherein the contrast enhancer display is arranged downstream of the transmissive display; and wherein the contrast enhancer display is arranged of contrast enhancer display pixels and the transmissive display is arranged of transmissive display pixels, wherein a single contrast enhancer display pixel corresponds to several transmissive display pixels.
As of claim 18, the closest prior art PASCA (US 2015/0102980 A1) teaches a head-up display 1 in schematic form. The head-up display has a head-up display system 10 with an image-generating display device 2 and an optical system 3. During operation of the head-up display 10, the display device 2 generates an image that is directed, via the optical system 3, onto a windowpane 100, for example a windowpane of a cockpit in the aircraft or a windshield of a passenger car or of a motorbike. The displayed image is deflected at the windowpane toward a viewer 9, with the result that the viewer sees the surroundings through the windowpane and at the same time sees the image displayed by the display device. The image to be displayed is illustrated in the figures by the character sequence "IMAGE". PASCA does not anticipate or render obvious, alone or in combination, detecting whether the pixel to be displayed is black; setting the respective pixel of the contrast enhancer display to an "ON" state if the pixel to be displayed is black, else setting the respective pixel of the contrast enhancer display to an "OFF" state; providing the value of the pixel to be displayed to a transmissive display; and providing the set value of the respective contrast enhancer display pixel to the contrast enhancer display.
Claims 19-20 are allowed as being dependent on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art WU (US 20170258639 A1) teaches a welding helmet comprising: a helmet housing; a headband structure for securing the helmet housing; a HUD-type auto-darkening filter secured in the helmet housing; and a light-permeable protective sheet installed in front of the HUD-type auto-darkening filter in the helmet housing, wherein the HUD-type auto-darkening filter comprises a head-up display which is used to reveal operating parameters of the auto-darkening filter, and the head-up display is arranged between a body of the auto-darkening filter and the protective sheet such that when the auto-darkening filter is in a transparent state the luminously revealed operating parameter of the auto-darkening filter can be imaged via the protective sheet into the eyes of an operator who wears the welding helmet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882